ICJ_084_EastTimor_PRT_AUS_1993-05-19_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 19 MAY 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 19 MAT 1993
Official citation:

East Timor (Portugal v. Australia),
Order of 19 May 1993, I.C.J. Reports 1993, p. 32

Mode officiel de citation :

Timor oriental (Portugal c. Australie),
ordonnance du 19 mai 1993, C.I.J. Recueil 1993, p. 32

 

Sales number
ISSN 0074-4441 N° de vente : 633
ISBN 92-1-070691-9

 

 

 
1993
19 May
General List
No. 84

32

INTERNATIONAL COURT OF JUSTICE

YEAR 1993

19 May 1993

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court,

Having regard to the Order made by the Court on 19 June 1992 fixing
1 December 1992 and 1 June 1993 as time-limits for the Reply of the Portu-
guese Republic and the Rejoinder of the Commonwealth of Australia,
respectively;

Whereas the Reply of Portugal was duly filed within the time-limit
fixed therefor;

Whereas by a letter dated 26 April 1993 the Agent of Australia
requested that the time-limit for the Rejoinder be extended to 1 July 1993;

Whereas the Agent of Portugal, consulted pursuant to Article 44, para-
graph 3, of the Rules of Court, indicated by a letter dated 14 May 1993 that
his Government did not oppose the request of Australia,

Extends to 1 July 1993 the time-limit for the filing of the Rejoinder of
the Commonwealth of Australia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this nineteenth day of May, one thousand

4
33 EAST TIMOR (ORDER 19 V 93)

nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Portuguese Republic and the Government of the
Commonwealth of Australia, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
